Citation Nr: 1109958	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-00 026	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for bilateral hearing loss has been received.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from March 1987 to June 1990.

This appeal to the Board of Veterans Appeals (Board) arises from a July 2008 rating action that denied service connection for bilateral hearing loss and tinnitus.

In August 2010, the Veteran at the RO testified at a Board videoconference hearing before the undersigned Veterans law Judge in Washington, D.C.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant when further action is required.


REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)), the Board finds that all notice and development action needed to render a fair decision on the claim on appeal has not been accomplished.

The Veteran contends that he suffers from bilateral hearing loss and tinnitus as a result of acoustic trauma in military service.  He asserts that he was exposed to jet engine noise during the course of his duties on the flight deck of an aircraft carrier. He gave testimony to that effect at the August 2010 Board hearing.

With respect to the veteran's May 2008 application to reopen the claim for service connection for bilateral hearing loss, the Board notes that the RO previously denied service connection for that disorder by rating action of March 1994.   However, the Veteran did not appeal, as a result of which the 1994 determination became final.  Appellate review discloses that the July 2008 rating action on appeal, while continuing the denial of service connection for the latter disability, failed to properly consider and discuss the finality of the March 1994 rating action, and adjudicate the claim on the basis of whether new and material evidence to reopen it had been received.  The Board finds that due process of law requires that this action must be accomplished on remand.

Although the record contains correspondence from the RO to the Veteran in May 2008 addressing some VCAA notice and duty to assist provisions, the record does not include correspondence that sufficiently addresses the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to explain what evidence will be obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The VCAA requires a claimant to be notified of both the criteria to reopen a claim for service connection, and to establish the underlying claim therefor.  Kent v. Nicholson, 20 Vet. App. 1, 8 (2006).  In this case, the May 2008 RO letter failed to notify the Veteran of the specific type of evidence he needed to submit in order to successfully reopen his claim for service connection for bilateral hearing loss, in that the basis of the last final denial of the claim was not explained to him, and he was not notified of what evidence would be necessary to substantiate those elements required to establish service connection for bilateral hearing loss that were found insufficient in the previous denial.  Action by the RO is required to satisfy the notification provisions of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

The RO's notice letter to the Veteran should explain that he has a full 1-year period for response.  See 38 U.S.C.A. § 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that the VA may make a decision on a claim before the expiration of the 1-year VCAA notice period).  The RO's letter should ensure that he receives notice that meets the requirements of the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After providing the required notice, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

Appellate review discloses that the Veteran was last furnished a comprehensive VA audiological examination in June 2008.  Evidence in the claims folder indicates that he failed to report for another VA examination scheduled for a date in April 2009, but he testified at the August 2010 Board hearing that he did not receive notice to report for the examination, that he was willing to report for a new examination, and that his current address was 4624 E. 24th Place, Tulsa, Oklahoma 74114.  The record also does not contain a copy of any notice of the date and time of the April 2009 examination reportedly sent to the Veteran by the pertinent VA medical facility.

In view of the veteran's hearing testimony, and the absence of evidence in the record that contains verification that he was ever properly notified of date and time to report for the April 2009 examination, the Board finds that the RO should arrange for him to undergo another VA audiological examination to obtain information needed to equitably adjudicate the claims on appeal.

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of the claims.  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran does not report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility. 

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should send the Veteran (and his representative) a letter to his current address of record, 4624 E. 24th Place, Tulsa, Oklahoma 74114, that informs him of what kind of evidence is needed to substantiate his application to reopen the claim for service connection for bilateral hearing loss, to specifically include the basis for the last final denial of the claim, and what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  The letter should also request him to provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional pertinent evidence that is not currently of record.  The RO should also explain the type of evidence that is his ultimate responsibility to submit.  

The RO should also ensure that its letter meets the requirements of the Court's decisions in Kent, 20 Vet. App. at 8, and Dingess/Hartman, as appropriate.  The RO's letter should clearly explain to the Veteran that he has a full 1-year period to respond (although the VA may decide the claim within the 1-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and/or responses received should be associated with the claims folder.

3.  Thereafter, the RO should arrange for the Veteran to undergo a VA audiological examination to determine (a) the relationship, if any, between any current bilateral hearing loss and tinnitus and his military service, to include reported acoustic trauma therein, and (b) whether any pre-existing hearing loss disability was aggravated by his military service.  The entire claims folder must be made available to and reviewed by the examiner, and the examination report should include discussion of the veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The examiner should review the service and post-service medical records and render opinions for the record as to whether it is at least as likely as not (i.e., there is at least a 50% probability), or whether it is not at least as likely as not (i.e., there is less than a 50% probability) that any current hearing loss disability and tinnitus (a) had their onset in military service, or are otherwise related to any incident thereof, including reported acoustic trauma therein, or (b) are directly related to any symptoms that the appellant identifies as having had during service that might not be reflected in the service medical records.

If any hearing loss disability is found to have existed prior to service, the examiner should also render an opinion for the record as to whether it is at least as likely as not (i.e., there is at least a 50% probability), or whether it is not at least as likely as not (i.e., there is less than a 50% probability) that any such pre-existing hearing loss disability increased in severity during the veteran's military service, or was aggravated by any incident thereof, including claimed acoustic trauma therein.  If any pre-existing hearing loss disability is found to have increased in severity during service, the examiner should specifically address the matters of (a) whether such increase in severity was due to the natural progress of the condition, and (b) whether the underlying hearing loss disability, as opposed to just the symptoms, worsened during service.

In reaching these opinions, the examiner should review and address the Veteran's service and post-service medical records, to include the June 2008 VA audiological examination report, and the March 2009 private audiological examination report by M. W., M.S.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

4.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility to his current address of record, 4624 E. 24th Place, Tulsa, Oklahoma 74114.

5.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority, to specifically include discussion of the finality of the prior March 1994 rating action denying service connection for bilateral hearing loss, and the requirements for reopening previously-disallowed claims.  If the Veteran fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
 
7.  If any benefit sought on appeal remains denied, the RO must furnish the appellant and his representative an appropriate Supplemental Statement of the Case that includes citation to and discussion of the legal authority governing finality and reopening of previously-disallowed claims for service connection for bilateral hearing loss, and clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

